CONSULTING AGREEMENT

This consulting agreement (this "Agreement") is made October 20, 2004 by and
between Cougar Holdings Inc. (the "Company"), and Terry G. Cook (the
"Consultant").

 

RECITALS

WHEREAS, the Company wishes to engage the Consultant with respect to developing
the Company's business plan and other related business; WHEREAS, the Consultant
is willing to provide his services to the Company provided for in the Agreement
as set forth below;

 

AGREEMENT

NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, the parties hereto agree as follows:

1. TERM

The term of this Agreement shall commence on the date hereof and end on October
20, 2005.

2. CONSULTING SERVICES

(a) Services.  The Company shall retain the Consultant for corporate consulting
purposes in the area of business planning and development, a field in which the
Consultant has extensive post-graduate training and over 25 years of business
experience. This consulting service may include services in the specific areas
of:

> 1.  Business Planning and Development.  The Consultant will advise and assist
> in planning and developing the Company's business.  As part of this service
> the Consultant may, with the Company's approval, initiate and develop business
> plans, joint venture and/or re-sale agreements on mineral properties with the
> Consultant's contacts within the business community for the purposes of
> creating viable business ventures and other potentially profitable business on
> the designated properties in the Province of British Columbia, Canada and
> other locations in Canada, the United States and China.  With Cougar's
> approval on each and every property, the Consultant will negotiate on behalf
> of Cougar, pursuant to strategic business plans.
> 
> 2.  Financial Reporting.  Assist in corporate and financial reporting to the
> Securities and Exchange Commission (SEC) and evaluate, assess, plan and
> implement the financial and internal control system of the Company.

The services performed were not or will not be for capital-raising transactions
and did not or do not directly or indirectly promote or maintain a market for
the Company's stock.

(b) Compensation.  In consideration of the consulting services set forth in
paragraph 2 (a), and subject to the terms and conditions set forth herein the
Company hereby agrees to issue to Consultant 400,000 shares of the Company's
Common stock (the "Shares") upfront and register such shares at the time of
initial issuance, or immediately thereafter, on Form S-8 under the Securities
Act of 1933, as amended ("the Securities Act").

 

Page 1 of 4



(c) Issuance.  Issuance and delivery of the Shares shall be on or about October
25, 2004 at which time, the Company shall deliver to the Consultant: (i) the
certificate or certificates evidencing the Shares to be issued to the Consultant
and the respective dates, registered in the name of the Consultant; and (ii)
evidence that the Shares have been registered on Form S-8 to be filed upon
issuance of the Shares to the Consultant, registering for resale thereof.

3. CONFIDENTIAL INFORMATION

In connection with the providing of Consulting Services, hereunder, the
Consultant may come into contact with information concerning the Company which
the Company deems confidential (the Confidential Information"). The Consultant
understands and agrees that any Confidential Information disclosed pursuant to
this Agreement is secret, proprietary and of great value to the Company, which
value may be impaired if the secrecy of such information is not maintained. The
Consultant further agrees that he will take necessary security measures to
preserve and protect the secrecy of such Confidential Information, and to hold
such Confidential Information in strict confidence and not to disclose such
Confidential Information, either directly or indirectly to any person or entity
during the term of this agreement or any time following the expiration or
termination hereof; provided, however, that the Consultant may disclose the
Confidential Information to an assistant to whom disclosure is necessary for the
providing of Consulting Services under this Agreement provided that such
assistant enters into similar agreement to protect the Confidential Information.

4. REPRESENTATION AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Consultant that as of the date
hereof:

(a) Authorization and Validity of Shares.  The Shares have been duly authorized
and are validly issued and outstanding, fully paid and non-assessable and free
of any preemptive rights. The Shares are not subject to any lien, pledge,
security interest or other encumbrance.

(b) Authorization of Agreement.  The Company has taken all actions and has
obtained all consents or approvals necessary to authorize it to enter into this
Agreement.

(c) Registration.  The Shares have been, or will be upon the filing of an S-8
Registration Statement, registered pursuant to the Securities Act.

5. INDEMNIFICATION

(a) The Company shall indemnify the Consultant from and against any and all
expenses (including reasonable attorneys' fees), judgments, fines, claims, cause
of action, liabilities and other amounts paid (whether in settlement or
otherwise actually and reasonably incurred) by the Consultant in connection with
such action, suit or proceeding if (i) the Consultant was made a party to any
action, suit or proceeding by reason of the fact that the Consultant rendered
advice or services to the Company pursuant to this Agreement, and (ii) the
Consultant acted in good faith and in a manner reasonably believed by the
Consultant to be in or not opposed to the interests of the Company, and with
respect to any criminal action or proceeding, had no reasonable cause or believe
his conduct was unlawful.

(b) The Consultant shall indemnify the Company from and against any and all
expenses (including attorney's fees), judgments, fines, claims, causes of
action, liabilities and other amounts paid (whether in settlement or otherwise
actually and reasonably incurred) by the Company in connection with such action,
suit or proceeding if (i) the Company was made a party to any action, suit or
proceeding by reason of the fact that the Consultant rendered advice or services
to the Company pursuant to this Agreement, and (ii) the Consultant did not act
in good faith and in a manner reasonably believed by the Consultant to be in or
not opposed to the interests of the Company, and with respect to any criminal
action or proceeding, did not reasonably believe his conduct was lawful.

 

Page 2 of 4



6. REPRESENTATION OF THE CONSULTANT

The Consultant represents that he is a qualified expert in his field in terms of
providing Consulting Services to the Company and his provision of the Consulting
Services is legal.

7. INDEPENDENT CONTRACTOR STATUS

It is expressly understood and agreed that this is a consulting agreement only
and does not constitute an employer-employee relationship. The parties further
acknowledge that the Company's services hereunder are not exclusive, but that
the Consultant shall be performing services and undertaking other
responsibilities, for and with other entities or persons, which may directly or
indirectly compete with the Company.

8. NOTICE

All notices provided by this Agreement shall be in writing and shall be given by
facsimile transmission, overnight courier, by registered mail or by personal
delivery, by one party to the other, addressed to such other party at the
applicable address set forth below, or to such other address as may be given for
such purpose by such other party by notice duly given hereunder. Notice shall be
deemed properly given on the date of the delivery.

> To Consultant:
> 
> > 916 W Broadway, Suite 1000
> > Vancouver, BC V5Z 1K7

> To the Company:
> 
> > 10655 NE 4th Street, Suite 400
> > Bellevue, WA  98004

9. MISCELLANEOUS

(a) Waiver.  Any term or provision of this Agreement may be waived at any time
by the party entitled to the benefit thereof by a written instrument duly
executed by such party.

(b) Entire Agreement.  This Agreement contains the entire understanding between
the parties hereto with respect to the transactions contemplated hereby, and may
not be amended, modified, or altered except by an instrument in writing signed
by the party against whom such amendment, modification, or alteration is sought
to be enforced. This Agreement supersedes and replaces all other agreements
between the parties with respect to any services to be performed by the
Consultant of behalf of the Company.

(c) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada, the United States of America,
without regard to its conflict of laws rules and principles.

(d) Each party hereby agrees to solve any dispute through friendly discussions
and arbitration in Las Vegas, Nevada pursuant to the rules of the American
Arbitration Association with one arbitrator jointly selected by the parties.
Arbitration shall be the exclusive and final remedy, the award of which shall be
final and enforceable against the parties.

(e) Binding Effect.  This Agreement shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

Page 3 of 4



(f) Construction.  The captions and headings contained herein are inserted for
convenient reference only, are not a part hereof and the same shall not limit or
construe the provisions to which they apply. Reference in this agreement to
"paragraphs" are to the paragraphs in this Agreement, unless otherwise noted.

(g) Expenses.  Each party shall pay and be responsible for the cost and
expanses, including, without limitations, attorneys' fees, incurred by such
party in connection with negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby.

(h) Assignment.  No party hereto may assign any of its rights or delegate any of
its obligations under this Agreement without the express written consent of the
other party hereto.

(i) Counterparts.  This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same agreement, binding upon both parties
hereto, not withstanding that both parties are not signatories to the original
or the same counterpart.

 

IN WITNESS WHEREOF, the parties have caused this CONSULTING AGREEMENT to be duly
executed as of the day and year first above written.

COUGAR HOLDINGS INC.

By: /s/ Terry G. Cook
Terry G. Cook
President and Director

By: /s/ Cam Dalgliesh
Cam Dalgliesh
Director

 

CONSULTANT

 /s/ Terry G. Cook
Terry G. Cook

 

 

 

 

 

 

 

Page 4 of 4